IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TABETHA LYNN SASSER,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4411

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 10, 2017.

An appeal from an order of the Circuit Court for Escambia County.
Edward P. Nickinson, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant; Tabetha Lynn Sasser, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.